

Exhibit 10.53
EXECUTION






GUARANTEE


GUARANTEE, dated as of December 19, 2018, made by AG Mortgage Investment Trust,
Inc. (“Guarantor”), a Maryland corporation, in favor of Barclays Bank PLC
(“Barclays”), a public limited company organized under the laws of England and
Wales (as amended, restated, supplemented and otherwise modified from time to
time, this “Guarantee”).


WHEREAS Barclays and AG MIT, LLC (the “Company”), an Delaware limited liability
company, have entered into a TBMA/ISMA Master Repurchase Agreement, dated as of
the date of this Guarantee (that agreement, as amended, modified or supplemented
from time to time after its date, being referred to herein as the “Agreement”)
and it is a requirement of the Agreement that the Company cause this Guarantee
to be delivered;


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Guarantor, intending to be legally bound,
agrees as follows.
1.Guarantee. (a) Guarantor irrevocably guarantees (as primary obligor and not
merely as surety) (i) payment in full of all amounts payable to Barclays by the
Company, as and when those amounts become payable (whether at their scheduled
due dates, upon early termination or otherwise, including without limitation
amounts which, but for the operation of any stay or injunction, would be due)
and (ii) the due and punctual performance of all other obligations of the
Company arising from any agreements with Barclays. This is a continuing
Guarantee and a guarantee of payment (not merely of collection), and it shall
remain in full force and effect until all amounts payable by the Company to
Barclays have been validly, finally and irrevocably paid in full.


(b)Guarantor’s obligations under this Guarantee shall be unconditional,
irrespective of (i) any lack of capacity of the Company, (ii) any counterclaim,
setoff, deduction or defense of any kind which the Company or Guarantor may have
or assert and (iii) any variation, extension, waiver, compromise or release of
any or all of the obligations of the Company (including, without limitation,
entry into or modification or termination of any Transaction (as defined in the
Agreement)) or of any security from time to time therefor or of the obligations
of any other guarantor or surety.


(c)This Guarantee shall not be affected by the occurrence of any event of
default, potential event of default or termination event, by the existence of
any bankruptcy, insolvency, reorganization or similar proceedings involving the
Company, by any change in the laws, rules or regulations of any jurisdiction or
by any present or future action of any governmental authority or court or other
person or entity amending, varying, reducing or otherwise affecting, or
purporting to amend, vary, reduce or otherwise affect, any of the obligations of
the Company or the obligations of Guarantor under this Guarantee or by any other
circumstance (other than complete, irrevocable payment) that might vary the risk
of or otherwise constitute a legal or equitable discharge or defense of the
Company or Guarantor or of a surety or a guarantor.


(d)This Guarantee shall be reinstated if at any time (including any time after
its termination or expiration) any payment by the Company, in whole or in part,
is rescinded or is otherwise returned by Barclays, whether voluntarily or
involuntarily, upon the insolvency, bankruptcy or reorganization of the Company
or otherwise, all as though that payment had not been made.


(e)If the Company merges or consolidates with or into another entity, loses its
separate legal identity or ceases to exist, Guarantor shall nonetheless continue
to be liable for the payment of all






--------------------------------------------------------------------------------



amounts payable by the Company.


a.So long as any amount payable by the Company is overdue and unpaid, Guarantor
shall not (i) exercise any right of subrogation or indemnity, or similar right
or remedy, against the Company or any other assets or property in respect of any
amount paid by Guarantor under this Guarantee or (ii) file a proof of claim in
competition with Barclays for any amount owing to Guarantor by the Company on
any account whatsoever in the event of bankruptcy, insolvency or liquidation of
the Company. If at any time when any such amount is overdue and unpaid Guarantor
receives any amount as a result of any action against the Company or any of its
property or assets or otherwise for or on account of any payment made by
Guarantor under this Guarantee, Guarantor shall forthwith pay that amount
received by it to Barclays, to be credited and applied against the amount so
payable by the Company.


b.Guarantor waives (i) all requirements as to promptness, diligence,
presentment, demand on the Company for payment, performance or otherwise, filing
of claims, protest and notice of any kind with respect to this Guarantee and
(ii) any requirement that Barclays exhaust any right or take any action against
the Company, any collateral security or any other person or entity, or perfect
its security interest in any collateral security.


1.Financial Covenants; Status Covenants. (a) Guarantor shall, at all times,
comply with the following financial covenants:


1.the Shareholder Equity of the Guarantor shall not at any month end:


i.decline by thirty percent (30%) or more from the Shareholder Equity of the
Guarantor as of the third preceding month end, or


ii.decline by forty percent (40%) or more from the Shareholder Equity of the
Guarantor from the same month end in the previous calendar year;


2.as of the last day of each calendar month, permit the ratio of (A) Specific
Indebtedness to (B) Shareholder Equity to be greater than the maximum ratio as
set forth in the applicable row in the table below (“Maximum Ratio”); provided
that Guarantor’s failure to comply with such Maximum Ratio as required under
this clause will not constitute an Event of Default (as defined in the
Agreement) unless it has been continuing for five (5) Business Days (as defined
in the Agreement) from last day of the applicable calendar month.
Total Investment Percentage
Maximum Ratio
≥ 85%
10:1
≥ 75% to < 85%
9:1
≥ 62.5% to < 75%
8:1
≥ 50% to < 62.5%
7:1< 50%5:1

For purposes of this Section 2:






--------------------------------------------------------------------------------



“Agency Securities” means any securities issued by the Federal Home Loan
Mortgage Corporation, Federal National Mortgage Association or Government
National Mortgage Association (or, in each case, any successor thereto). Agency
Securities shall not include any securities issued by the Federal Home Loan
Mortgage Corporation, Federal National Mortgage Association or Government
National Mortgage Association (or any of their successors) as part of their
respective credit risk transfer or credit risk sharing programs.


“Shareholder Equity” means, on any date of determination, the most recent figure
published in the firm’s financials, as determined in accordance with GAAP.


“Specific Indebtedness” means the sum of Guarantor’s (i) total liabilities per
its consolidated balance sheet less (ii) all non-recourse indebtedness less
(iii) the aggregate net value of its derivative liabilities less (iv)
non-mandatory redeemable stock less (v) accrued expenses less (vi) borrowings
under repurchase agreements secured by U.S. Treasuries plus (vii) the aggregate
of the net economic positions of U.S. Treasuries that collateralize the
associated reverse repurchase agreements (netting the receivable under reverse
repurchase agreements with the obligation to return securities borrowed under
reverse repurchase agreements, at fair value) plus (viii) the total debt
outstanding and related accrued interest payable pursuant to any repurchase
agreement that is not separately presented on the consolidated balance sheet.


“Total Investment Percentage” means the sum of Guarantor’s Agency Securities, at
fair value (as stated on Guarantor’s balance sheet as of such date), expressed
as a percentage of the sum of Guarantor’s Total Investment Portfolio as of such
date.


“Total Investment Portfolio” means all real estate securities, loans and real
estate mortgage servicing rights of Guarantor that would, in each case,
generally be classified as a real estate investment in accordance with GAAP, but
excluding any assets tied to non-recourse indebtedness.


ii.Guarantor shall maintain (i) its status as a real estate investment trust
under the Code and (ii) its status as a listed company with the New York Stock
Exchange.


iii.Guarantor is not an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.


1.Remedies. (a) The rights and remedies provided for in this Guarantee are in
addition to and not exclusive of any rights and remedies available to Barclays
by law in respect of this Guarantee. If any amount payable by Guarantor under
this Guarantee is not paid when due, Barclays may, without notice or demand of
any kind, appropriate and apply toward the payment of any such amount any
property, balance, credit, deposit account or money of Guarantor (in any
currency) that for any purpose is in the possession or control of Barclays or
any of its affiliates (or any of its or their respective branches or offices).
Barclays shall be entitled to apply any amount received by it from any source,
including Guarantor, in respect of the Company’s obligations to the discharge of
those obligations in such order as Barclays may from time to time elect in its
sole discretion.


(b) Guarantor shall pay or reimburse Barclays on demand for all costs and
expenses






--------------------------------------------------------------------------------



(including fees and expenses of counsel) incurred in connection with the
enforcement of Barclays’ rights under this Guarantee.


1.Representations and Warranties. The Guarantor represents to the Barclays
(which representations will be deemed to be represented by the Guarantor on each
date that a Transaction is entered into) that:


(a)The Guarantor is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation and has full corporate power
to execute, deliver and perform this Guarantee.


(b)The execution, delivery and performance of this Guarantee have been and
remain duly authorized by all necessary corporate action and do not contravene
any provision of law or of the Guarantor’s constitutional documents or any
contractual restriction binding on the Guarantor or its assets.


(c)All consents, authorizations and approvals of, and registrations and
declarations with, any governmental authority necessary for the due execution,
delivery and performance of this Guarantee have been obtained and remain in full
force and effect and all conditions thereof have been duly complied with, and no
other action by, and no notice to or filing with, any governmental authority is
required in connection with the execution, delivery or performance of this
Guarantee.


(d)This Guarantee constitutes the legal, valid and binding obligation of the
Guarantor enforceable against the Guarantor in accordance with its terms,
subject as to enforcement, to bankruptcy, insolvency, reorganization and other
laws of general applicability relating to or affecting creditors’ rights and to
general equity principles.


4.Amendments, Waivers, Notices. All amendments, waivers and modifications of or
to any provision of this Guarantee and any consent to departure by Guarantor
from the terms of this Guarantee shall be in writing and signed and delivered by
Barclays and, in the case of any such amendment or modification, by Guarantor,
and shall not otherwise be effective. Any such waiver or consent shall be
effective only in the specific instance and for the purpose for which it is
given. No failure or delay by Barclays in exercising any right, power or
privilege in respect of this Guarantee will be presumed to operate as a waiver,
and a single or partial exercise of any right, power or privilege will not be
presumed to preclude any subsequent or further exercise of that right, power or
privilege or the exercise of any other right, power or privilege. Any notice or
communication to Barclays or Guarantor in connection with this Guarantee shall
be addressed (i) to Barclays at its address specified in the Appendix 1 to this
Guarantee, or such other address as may be specified by Barclays by notice to
Guarantor, and (ii) to Guarantor at its address specified in the Appendix 1 to
this Guarantee, or such other address as may be specified by Guarantor by notice
to Barclays. The giving of notice to Guarantor in any instance shall not entitle
Guarantor to any other or further notice in similar or other circumstances.


5.Binding Effect. This Guarantee shall be binding on Guarantor and its
successors and assigns. However, Guarantor shall not transfer any of its
obligations under this Guarantee without the prior written consent of Barclays,
and any purported transfer without that consent shall be void. This Guarantee
shall inure to the benefit of Barclays and its successors and assigns.


6.GOVERNING LAW; JURISDICTION; WAIVER OF JURY TRIAL. THIS






--------------------------------------------------------------------------------



GUARANTEE SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAW OF THE STATE OF NEW YORK (WITHOUT REFERENCE TO THE CHOICE OF LAW
DOCTRINE). GUARANTOR HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO A TRIAL BY
JURY WITH RESPECT TO ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
GUARANTEE.


1.Severability. Should any one or more provisions of this Guarantee be
determined to be illegal or unenforceable, all other provisions shall remain
effective.


8.Headings. The section headings in this Guarantee are for convenience of
reference only and shall not affect the meaning or construction of any provision
of this Guarantee.


9.Contractual Recognition of Bail-In.


(a)Each party acknowledges and accepts that liabilities arising under this
agreement (other than Excluded Liabilities) may be subject to the exercise of
the UK Bail-in Power by the relevant resolution authority and acknowledges and
accepts to be bound by any Bail-in Action and the effects thereof (including any
variation, modification and/or amendment to the terms of this agreement as may
be necessary to give effect to any such Bail-in Action), which if the Bail-in
Termination Amount is payable by Barclay to the Guarantor may include, without
limitation:


(i)a reduction, in full or in part, of the Bail-in Termination Amount; and/or


(ii)a conversion of all, or a portion of, the Bail-in Termination Amount into
shares or other instruments of ownership, in which case the Guarantor
acknowledges and accepts that any such shares or other instruments of ownership
may be issued to or conferred upon it as a result of the Bail-in Action.


(b)Each party acknowledges and accepts that this provision is exhaustive on the
matters described herein to the exclusion of any other agreements, arrangements
or understanding between the parties relating to the subject matter of this
agreement and that no further notice shall be required between the parties
pursuant to the agreement in to order to give effect to the matters described
herein.


(c)The acknowledgements and acceptances contained in paragraphs (a) and (b)
above will not apply if:


(i)the relevant resolution authority determines that the liabilities arising
under this agreement may be subject to the exercise of the UK Bail-in Power
pursuant to the law of the third country governing such liabilities or a binding
agreement concluded with such third country and in either case the UK
Regulations have been amended to reflect such determination; and/or


(ii)the UK Regulations have been repealed or amended in such a way as to remove
the requirement for the acknowledgements and acceptances contained in paragraphs
(a) and (b).


For purposes of this Section 9 and Section 10:






--------------------------------------------------------------------------------



“Bail-in Action” means the exercise of the UK Bail-in Power by the relevant
resolution authority in respect of all transactions (or all transactions
relating to one or more netting sets, as applicable) under this agreement.


“Bail-in Termination Amount” means the early termination amount or early
termination amounts (howsoever described), together with any accrued but unpaid
interest thereon, in respect of all transactions (or all transactions relating
to one or more netting sets, as applicable) under this agreement (before, for
the avoidance of doubt, any such amount is written down or converted by the
relevant resolution authority).


“BRRD” means Directive 2014/59/EU establishing a framework for the recovery and
resolution of credit institutions and investment firms.


“Excluded Liabilities” means liabilities excluded from the scope of the
contractual recognition of bail-in requirement pursuant to the UK Regulations.


“UK Bail-in Power” means any write-down or conversion power existing from time
to time (including, without limitation, any power to amend or alter the maturity
of eligible liabilities of an institution under resolution or amend the amount
of interest payable under such eligible liabilities or the date on which
interest becomes payable, including by suspending payment for a temporary
period) under, and exercised in compliance with, any laws, regulations, rules or
requirements (together, the “UK Regulations”) in effect in the United Kingdom
relating to the transposition of the BRRD as amended from time to time,
including but not limited to, the Banking Act 2009 as amended from time to time,
and the instruments, rules and standards created thereunder, pursuant to which
the obligations of a regulated entity (or other affiliate of a regulated entity)
can be reduced (including to zero), cancelled or converted into shares, other
securities, or other obligations of such regulated entity or any other person.


A reference to a “regulated entity” is to any BRRD Undertaking as such term is
defined under the PRA Rulebook promulgated by the United Kingdom Prudential
Regulation Authority or to any person falling within IFPRU 11.6, of the FCA
Handbook promulgated by the United Kingdom Financial Conduct Authority, both as
amended from time to time, which includes, certain credit institutions,
investment firms, and certain of their parent or holding companies.


8.Contractual Recognition of UK Stay in Resolution. Where a resolution measure
is taken in relation to any BRRD Undertaking or any member of the same group as
that BRRD Undertaking and that BRRD Undertaking or any member of the same group
as that BRRD Undertaking is a party to this Agreement (any such party to this
Agreement being an “Affected Party”), each other party to this Agreement agrees
that it shall only be entitled to exercise any termination rights under or
rights to enforce a security interest in connection with this Agreement against
the Affected Party to the extent that it would be entitled to do so under the
Special Resolution Regime if this Agreement were governed by the laws of any
part of the United Kingdom.


For the purpose of this Section 10, “resolution measure” means a ‘crisis
prevention measure’, ‘crisis management measure’ or ‘recognised third-country
resolution action’, each with the meaning given in the “PRA Rulebook: CRR Firms
and Non-Authorised Persons: Stay in Resolution Instrument 2015”, as may be
amended from time to time (the “PRA Contractual Stay Rules”), provided, however,
that ‘crisis






--------------------------------------------------------------------------------



prevention measure’ shall be interpreted in the manner outlined in Rule 2.3 of
the PRA Contractual Stay Rules; “BRRD undertaking”, “group”, “Special Resolution
Regime” and “termination right” have the respective meanings given in the PRA
Contractual Stay Rules.


The terms of the ISDA UK (PRA Rule) Jurisdictional Module and the ISDA
Resolution Stay Jurisdictional Modular Protocol (together, the “UK Module”) are
incorporated into and form part of this Agreement, and, for purposes thereof:
(a) this Agreement shall be deemed a Covered Agreement, (b) Guarantor shall be
deemed a Module Adhering Party and (c) Barclays Bank PLC be deemed a Regulated
Entity Counterparty with respect to Guarantor. In the event of any
inconsistencies between this Agreement and the UK Module, the UK Module will
prevail.


1.Notice Regarding Client Money Rules. Barclays, as a CRD credit institution (as
such term is defined in the rules of the FCA), holds all money received and held
by it hereunder as banker and not as trustee. Accordingly, money that is
received and held by Barclays from you will not be held in accordance with the
provisions of the FCA’s Client Asset Sourcebook relating to client money (the
“Client Money Rules”) and will not be subject to the statutory trust provided
for under the Client Money Rules. In particular, Barclays shall not segregate
money received by it from you from Barclays money and Barclays shall not be
liable to account to you for any profits made by Barclays use as banker of such
cash and upon failure of Barclays, the client money distribution rules within
the Client Asset Sourcebook (the “Client Money Distribution Rules”) will not
apply to these sums and so you will not be entitled to share in any distribution
under the Client Money Distribution Rules.


[Signature Page Follows]






--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Guarantor has duly executed this Guarantee with effect from
the date first written above, on the date specified below.








AG MORTGAGE INVESTMENT TRUST, INC.,
as Guarantor By:  /s/ Raul E. Moreno  Name: Raul E. Moreno
Title: General Counsel
Date: December _, 2018










































































Barclays-AG - Signature Page to Guarantee



